Citation Nr: 0821535	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-21 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from November 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).

With regard to the additional evidence received subsequent to 
the issuance of the June 2006 statement of the case, as to 
the issue of service connection for hemorrhoids, the Board 
notes that the evidence submitted/received makes no reference 
to any history, findings, or treatment of hemorrhoids.  Thus, 
the evidence received is not pertinent to the claim.  

The veteran submitted results of audiological evaluations 
performed in conjunction with his hearing loss in July 2006.  
The veteran also submitted the proper waiver of review by the 
RO and asked that the Board provide a decision with regard to 
both claims.  


FINDINGS OF FACT

1.  In an August 1993 rating decision the RO denied 
entitlement to service connection for hemorrhoids.  A notice 
of disagreement was not received within one year of the 
notice of that decision.

2.  Evidence received since the denial of service connection 
for hemorrhoids does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's hearing loss is manifested by no more than 
Level II hearing impairment in the either ear.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for hemorrhoids has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The November 2005 letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
hemorrhoids, the Court has held that the VCAA notice in a new 
and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In a November 2005 letter, the RO informed the veteran that 
he had been previously denied service connection for 
hemorrhoids on the basis that there was no disability found.  
The RO indicated that the appeal for that decision had 
expired and that the decision was now final.  The RO stated 
that in order for the veteran to reopen this claim, new and 
material evidence was needed..  New evidence was evidence 
that had not previously been considered.  Material evidence 
was evidence that pertained to the reason why his claim was 
previously denied.  The RO informed the veteran that his 
claim had been previously denied because the evidence did not 
show evidence of current hemorrhoids.  

As the veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection, 
remanding the case for the RO to re-notify him of the 
requirements would serve no useful purpose, but would merely 
cause unnecessary delay in the administrative process.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in a March, June and July  2006 
letters.  

As to the issue of an increased evaluation for bilateral 
hearing loss, the November 2005 letter told the veteran to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  A reasonable person 
should have gleaned from that notice that he should submit 
all pertinent evidence in his possession.  He was thereby put 
on notice to submit relevant evidence in his possession and 
he was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

As to the five elements of notice listed in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the hearing loss 
disability.  The March 2006 letter discussed the criteria for 
the assignment of effective dates and ratings.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The November 2005 letter told the veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided a VA examination in 
which the impact of the disability on daily life was 
discussed.  This discussion should have put him on notice 
that such evidence was relevant to substantiating the claim.
While the disability is rated on the basis of test results, 
the veteran submitted additional tests results following the 
receipt of his June 2006 rating determination, demonstrating 
actual knowledge of what was necessary to award an increased 
evaluation.  
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and provided examples of evidence that 
could be submitted to substantiate the claim.  He also 
received notice of the rating criteria via the statement of 
the case.  A statement of the case cannot provide VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir.2006).  The veteran die, however, have an opportunity to 
submit argument and evidence to request a hearing after 
receiving the actual notice.  Hence, he had a meaningful 
opportunity to participate in the adjudication of his claim.
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the November 2005 and March 2006 notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  In an October 2005 statement the veteran referred 
to hearing loss and hemorrhoids and reported that he had been 
treated for "this condition" by a private doctor.  He has 
submitted private outpatient treatment records pertaining to 
hearing loss, but has not submitted evidence pertaining to 
treatment for hemorrhoids, nor has he identified any 
treatment providers or authorized VA to obtain additional 
records.  No other relevant records have been identified.  
The veteran was also afforded a VA examination with regard to 
the issue on appeal.  


Hemorrhoids

A rating decision becomes final unless a notice of 
disagreement is received within one year of the notice of the 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).  
Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In August 1993, the RO denied service connection for 
hemorrhoids.  The veteran was notified of this decision later 
that month and did not appeal.  Thus, the decision became 
final.  38 U.S.C.A. § 7105(c).

In denying service connection, the RO noted that although the 
veteran was treated for an acute hemorrhoid problem while in 
service, there were no hemorrhoids found on the separation 
examination and there was no evidence of chronic hemorrhoids 
from the date of discharge to the date of the rating 
decision.  The RO denied service connection on the basis of 
no current disability.  

Evidence received subsequent to the August 1993 rating 
determination includes the veteran's statements that he had 
hemorrhoids in service.  The veteran has not reported any 
specific symptoms of hemorrhoids.  Although some of his 
statements could be construed as reporting that he has 
current hemorrhoids, he would not be competent to report a 
diagnosis.  Grtottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Also of record are numerous treatment records showing 
treatment for numerous disorders.  However, to date, there 
has been no evidence that the veteran currently has 
hemorrhoids, which was the basis for the previous denial.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Moreover, there has been no competent medical evidence 
received demonstrating any connection between the veteran's 
inservice hemorrhoids and any current disability.  The 
veteran is not competent to render an opinion as to the 
etiology of any current disability which might be 
attributable to his inservice hemorrhoids.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Absent competent evidence of a hemorrhoid condition or a 
demonstration of any current disability related to the 
veteran's inservice hemorrhoid treatment, the claim could not 
be substantiated.  Accordingly, the petition to reopen must 
be denied.

Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

At the time of a November 2005 VA examination, the veteran 
was noted to have decibel level readings of 20, 60, 70, and 
65, in the right ear, and 20, 60, 65, and 60 in the left ear 
at 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.

Diagnoses of right ear hearing within normal limits at 500 to 
1000 Hertz, with a mild dropping to moderately severe 
sensorineural hearing loss at 1500 to 4000 Hertz, and left 
ear hearing within normal limits at 500 to 1000 Hertz with a 
moderate to moderately severe sensorineural hearing loss at 
1500 to 4000 Hertz were rendered.  

In his June 2006 substantive appeal, the veteran reported 
that his hearing loss was much more severe in his everyday 
living.  He noted that his children were always telling him 
to turn down the volume.  He also stated that he did not hear 
the phone ring or a car approaching.  

At the time of a July 2006 private audiology examination, the 
veteran was noted to have decibel level readings of 30, 60, 
65, and 65, in the left ear, and 25, 60, 65, and 65 in the 
right ear at 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination was 84 percent in the right ear and 92 percent 
in the left ear.  

At the time of a July 2006 VA audiological evaluation, the 
veteran had decibel level readings of 30, 60, 70 and 70 in 
the right ear and 35, 65, 65, and 65 in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition was 96 
percent in the left and right ear.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V. Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57. Level II impairment is either when there 
is speech discrimination of 92-100 percent and a puretone 
threshold average of 58 to 81 or where there is speech 
discrimination of 84-90 with a puretone threshold average of 
0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the time of the November 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 54 decibels and an average puretone 
hearing loss in the left ear of 51 decibels, with 92 percent 
speech discrimination in the right ear and 88 percent in the 
left ear, which translates to level I hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

At the time of the July 2006 VA audiological evaluation, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 58 decibels and an average puretone hearing 
loss in the left ear of 58 decibels, with 96 percent speech 
discrimination in the right ear and 96 percent in the left 
ear, which translates to level II hearing in the right ear 
and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

As to the July 2006 private audiological evaluation, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 55 decibels and an average puretone hearing 
loss in the left ear of 54 decibels, with 84 percent speech 
discrimination in the right ear and 92 percent in the left 
ear, which translates to level II hearing in the right ear 
and level I hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.

The criteria for a higher evaluation of 10 percent have not 
been met (level I hearing in the better ear with level X or 
XI hearing in the worse ear; level II hearing in the better 
ear with level V to XI hearing in the worse ear; level III 
hearing in the better ear and level IV to VI hearing in the 
worse ear; or level IV hearing in the better ear with Level 
IV or V hearing in the poorer ear), the appeal must be 
denied.

Table VIa is for consideration when there is an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  It is not for 
application in this case because the veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).

Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran's bilateral hearing loss has not required any 
recent periods of hospitalization.  Moreover, there have been 
no objective medical findings that the veteran's service-
connected hearing loss markedly interferes with employment.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for hemorrhoids.

A compensable disability evaluation for bilateral hearing 
loss is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


